Case 1:17-cr-00061-LAP Document 226 Filed 11/29/18 Page 1 oil

WILMERHALE

Brendan R. l\'chuire
Novembel‘ 28, 2918 +1 212 295 6273 (2)

+1212 230 8888 (f)
brendan.rncguére@wi|merha|e.com

VIA E-MAIL

._ .. l . _.' …,'. .. . |, _J .-,,_,__
s ' ‘MANWMM- -.¢¢'n.¢vm:a .-.-¢ _-- l .

` ..`§:"i-\*L",` ESZBNY

The Honorable Loretta A. Presl<a
United States District Judge
United States DiStrict Court for the
Southern District ot`New York
Daniel Patricl< Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

 

 

 

Re: United Smtes v. Tcmner, et al., No. l?~cr-6l (LAP)
Dear Judge Preska:

On October 30, 2018, the Court directed Mr. Tanner to surrender to the Bureau of Prisons
on January 31, 2019 to begin serving his sentence. We Write to advise the Court that l\/lr. Tanner
plans to surrender earlier than the Court has directed Mr. Tanner would like to surrender to his
designated facility on January 2, 2019. Accordingly, We ask that the Court forward this request
to the appropriate recipients to ensure the Bureau of Prisons notifies l\/lr. Tanner of his
designated facilitv in sufficient time to permit him to surrender on January 2, 2019.

§§ M M Respectfully submitted,

/s/ Brendan R. McGuire

{/[/<;2 q 145 Br@ndan R. McGuire

cc: Amanda Kramer
Richard Cooper

Wilmer Cutler Pici<cring Hale and Dorr LLP, 7 Worfd Trade Center, 250 Grecnwich Street, New Yori<, New Yor]< 10007

Beijing Ber|in Sosion Brussels Denver Frankiurt London Los Angeies New York Palo Afio Washingron

 

 

